USCA4 Appeal: 22-6632       Doc: 12        Filed: 12/27/2022     Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6632


        FRANK G. RENDON,

                             Plaintiff - Appellant,

                      v.

        UNITED STATES OF AMERICA,

                             Defendant - Appellee,

                      and

        OFFICER FOSTER,

                             Defendant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Terrence W. Boyle, District Judge. (5:19-ct-03227-BO)


        Submitted: December 20, 2022                                 Decided: December 27, 2022


        Before NIEMEYER and QUATTLEBAUM, Circuit Judges, and FLOYD, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Frank G. Rendon, Appellant Pro Se. Sharon Coull Wilson, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
USCA4 Appeal: 22-6632      Doc: 12         Filed: 12/27/2022    Pg: 2 of 3




        for Appellee.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 22-6632         Doc: 12      Filed: 12/27/2022      Pg: 3 of 3




        PER CURIAM:

               Frank G. Rendon appeals the district court’s orders dismissing his civil action under

        the Federal Tort Claims Act and denying his motion for reconsideration. We have

        reviewed the record and find no reversible error. Accordingly, we affirm the district court’s

        orders. Rendon v. United States, No. 5:19-ct-03227-BO (E.D.N.C. Dec. 20, 2021 & May

        9, 2022). We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                        AFFIRMED




                                                     3